NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONNELL BLEDSOE,                                No.    20-16650

                Plaintiff-Appellant,            D.C. No. 2:19-cv-02553-TLN-CKD

 v.
                                                MEMORANDUM*
GUILIANI, Judge; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Donnell Bledsoe appeals pro se from the district court’s judgment

dismissing his action alleging federal claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e). Barren

v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Bledsoe’s action because Bledsoe

failed to state any plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th

Cir. 2010) (although pro se pleadings are construed liberally, plaintiff must present

factual allegations sufficient to state a plausible claim for relief).

      The district court did not abuse its discretion by denying leave to amend

because amendment would be futile. See Gordon v. City of Oakland, 627 F.3d

1092, 1094 (9th Cir. 2010) (setting forth standard of review and stating leave may

be denied if amendment would be futile); see also Polk County v. Dodson, 454

U.S. 312, 325 (1981) (public defender does not act under color of state law when

performing a lawyer’s traditional functions as counsel in a criminal proceeding);

Ashelman v. Pope, 793 F.2d 1072, 1075-76 (9th Cir. 1986) (en banc) (judges are

immune from damage actions for judicial acts taken within the jurisdiction of their

courts; prosecutors are entitled to immunity from § 1983 claims).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Bledsoe’s request for appointment of counsel, set forth in the opening brief,

is denied.

      AFFIRMED.




                                            2                                     20-16650